7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document1 Filed 07/23/21 Page 1 of 5 PagelD # 1

Pro Se 11 (Rev. 12/16) Third-Party Complaint

UNITED STATES DISTRICT COURT

for the

District of
Division

Case No.
(to be filled in by the Clerk’s Office)

Jury Triak (check one) doe ] No

 

. cy f ey
Rise OF The meo2s
Piaintifffs)
(Write the full name of each plaintiff who is filing this complaint.
ifthe names of all the plaintiffs cannot fit in the space above.
please write “see attached” in the space and attach an additional
page with the full list af names.)
-V=

See Mtracied |

(Write the full name of each defendant/third-party plaintiff. If the
names of all the defendantsthird—party plaintiffs cannot fit in the
space above, please write “see attached” in the space and attach
an additional page with the full list of names.

-V~

~ Phe Commancaa tiny OF Mh © aes
Abcch

Third-party defendant(s) See,
{Write the full name of each third-party defendant. If the names
ofall the third-party defendants cannot fit in the space above,
please write “see attached” in the space and atiach an additional
page with the full list of names.)

THIRD — PARTY COMPLAINT

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the comptaint. Attach additional pages if
needed.

Name Q) SC. OF Oe pees ve sontneuningtntten ee
Street Address OD Bl SA

City and County DB wucren Ee ee

State and Zip Code v: _ O2&ioD

Telephone Number iS {e0O “S52

 

E-mail Address (if trewn)

 

Page tof 9
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document1 Filed 07/23/21 Page 2 of 5 PagelD #: 2

Pra Se 11 (Rev, 12/16) Third—Party Complaint

 

Third—Party Defendant No. 3

Name MA STATE teonpe- PYM OSE Y
Job or Title afenown) HEA STA TE TAO

Street Address AGS NV | ADVE SL
City and County TDANVEIZS oe .
State and Zip Code MA. CDJAZA ee ce

Telephone Number

 

 

 

E-mail Address (if knows)

Third-Party Defendant No. 4

Name eur KAGSTETTE
Job or Title (if known} Doe

Street Address 7 CHE Id SPT So
City and County AS ON

State and Zip Code MA OZ _

Telephone Number

E-mail Address 47 krows)

TE. Initial Complaint

A, Identify the initial complaint filed against you and the date it was filed. Describe the events that gave
rise to the plaintiff's complaint, the nature of the claims asserted, and the relief sought. Attach the
complaint as an exhibit. an

CONSPIRACY TO COmmit A Cidire (O Spe —
NEGO POSSESSION CF Fizesenns TACT

Elleday PoSsesnion of Ariamunrticy)

Po LESION be (GI2€ CAT WROAZITIC
Fm hi 9. SS AE. GPa ARH oe S (eee

 

 

B. State whether you have filed an answer to the complaint and, if so, briefly summarize what admissions
or denials that answer asserted. Attach the answer as an exhibit.

SKE AHadred CHideaguyi-e

QE. = Third—Party Complaint

A, Describe the nature of the relationship between you and the third-party defendant. Attach any contracts
or documents showing the nature of the relationship.

Page 3 of 5
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document1 Filed 07/23/21 Page 3 of 5 PagelD #: 3

Pro Se 11 (Rev. 12/16} Third-Party Complaint

B. ~FhE Defdnftdyftd)/Third—Party Plaintiff(s)

Provide the information below for each defendant/third—party plaintiff named in the complaint. Attach
additional pages if needed.

Name I \
Street Address Fema: a1 Joh R S ees aes ;

 

City and County a Cy) iA
State and Zip Code ma a Soe oe
Telephone Number

E-mail Address

c. The Third-Party Defendant(s)

Provide the information below for each third—party defendant named in the complaint, whether the
third-party defendant is an individual, a government agency, an organization, or a corporation. For an
individual third-party defendant, include the person’s job or title “if mewn). Attach additional pages if
needed,

Third-Party Defendant No. 1

Nine The Cemmorucce. tts tM.
Job or Title (if mown) MUA [DE hi. Ds ne ion COLT

Street Address HOAO WYSTIC VALLEY PKWY _
City and County WED De ee
Stale and Zip Code ; WM fe CAIS ee ee
Telephone Number 4S) Be S00 ee

E-mail Address fif known}

 

Third-Party Defendant No. 2
Name Med Pyect ti A STE Bol oat a
Job or Title Gf known) by “Oo " 4 has STATE Py CE
Street Address ie  - EI | TiS AY oe
City and County i MEDD _
State and Zip Code MA OWRD _ -
Telephone Number HR 2g (2. I} ¢ Cy on

  

E-mail Address /krown)

Page 2afl 5
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document1 Filed 07/23/21 Page 4 of 5 PagelD #: 4

Pro Se Li (Rev. £216) Third-Party Complaint

 

 

Explain why, if the plaintiff received any judgment against you, you will be entitled to judgment against
the third-party defendant for contribution to or indemnification for the amount of damages and costs
awarded to the plaintiff. Include the percentage of the plaintiff's recovery that the third—party defendant
will be required to contribute. Describe the facts, or relevant provisions of state law, that demonstrate
you are entitled to collect from the third-party defendant.

PEF Ont ON) DISC NAAON OC Neco
CRAGIN ¥ DEpPeVOHOr OF BGhtS wider. Color
OF Lowe

TV. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1} is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nontrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 4 20) “é-(

Signature of Defendant/Third—Party Plaintitf ee 7
Printed Name of Defendant/Third—Party Plaintiff OTS Cr THe -

WIDOES,
For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney

Bar Number

Page 4 of 4
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document1 Filed 07/23/21 Page 5 of5 PagelID# 5

Pro Se 1] (Rev, 12/16) Third-Party Complaint

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

Page 5 of 5
